EXHIBIT 10.49

 

SERVICES AGREEMENT

 

SERVICES AGREEMENT, dated as of June 18, 2004 (this “Agreement”), between
RESORTS INTERNATIONAL HOTEL AND CASINO, INC., a Delaware corporation (f/k/a
Colony RIH Acquisitions, Inc.) (“Resorts”) and COLONY RESORTS LVH ACQUISITIONS,
LLC, a Nevada limited liability company (“LVH”).

 

R E C I T A L S:

 

WHEREAS, Nicolas L. Ribis (“Ribis”) and Resorts are parties to that certain Vice
Chairman Agreement, dated as of April 25, 2001, as amended by that certain First
Amendment dated as of June 18, 2004 (as amended, the “Resorts VC Agreement”);
and

 

WHEREAS, Ribis and LVH are parties to that certain Vice Chairman Agreement,
dated as of June 18, 2004 (the “LVH VC Agreement” and together with the Resorts
VC Agreement, the “VC Agreements”); and

 

WHEREAS, pursuant to Article VII of the Resorts VC Agreement and Article VIII of
the LVH VC Agreement, Ribis is entitled to certain benefits and perquisites from
Resorts and LVH, respectively; and

 

WHEREAS, Resorts and LVH desire to allocate the cost of the benefits to be
provided to Ribis under Article VII of the Resorts VC Agreement and Article VIII
of the LVH VC Agreement, based on the proportion of business time Ribis
dedicates to each of Resorts and LVH.

 

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

 

Section 1. Defined Terms. Unless otherwise defined herein, capitalized terms in
this Agreement have the meanings ascribed to them in the LVH VC Agreement.

 

  Section 2. Allocation of Benefits.

 

(a) During the Term and the term of the Resorts VC Agreement (the “Resorts
Term”), Resorts and LVH agree that the costs of all benefits provided to Ribis
in accordance with the provisions of Article VII of the Resorts VC Agreement and
Article VIII of the LVH VC Agreement, shall be allocated between Resorts and LVH
annually, based on the proportion of business time Ribis dedicates to each of
Resorts and LVH, each calendar year during the Term and the Resorts Term, as
Resorts and LVH shall agree in accordance with the provisions of this Section 2.

 

(b) Promptly after end of each calendar year during the Term and the Resorts
Term, each of LVH and Resorts, respectively, shall cause Ribis to submit a
written notification (the “Ribis Notice”) to each such entity specifying the
proportion of Ribis’ business time dedicated to such entity during the prior
calendar year.



--------------------------------------------------------------------------------

(c) Promptly following receipt of the Ribis Notice, each party hereto shall
forward a copy of the Ribis Notice it received to the other party along with a
summary of the cost to such entity of the benefits and perquisites provided to
Ribis under the applicable VC Agreement.

 

(d) Within ten (10) days following the receipt of the Ribis Notice from Resorts,
LVH shall caused to be prepared and delivered to Resorts, a schedule (the
“Allocation Schedule”), which allocates the aggregate cost of Ribis’ benefits
and perquisites under the VC Agreements, to each of LVH and Resorts based on the
proportion of business time Ribis dedicated to each of Resorts and LVH, in the
prior calendar year, as disclosed in the Ribis Notices and the aggregate cost of
benefits and perquisites paid by each entity to Ribis during the prior calendar
year under the terms of the applicable VC Agreement.

 

(e) In the event Resorts shall disagree with the Allocation Schedule, it shall,
with ten (10) days after its receipt of the Allocation Schedule, notify LVH of
such disagreement in writing, setting forth in detail the particulars of such
disagreement. In the event Resorts does not provide such notice of disagreement
within such ten (10) day period, Resorts shall be deemed to have accepted the
Allocation Schedule. In the event such disagreement notice is timely provided,
Resorts and LVH, shall use their reasonable best efforts for a period of ten
(10) days (or such longer period as they may mutually agree) to resolve any
disagreements with respect to calculations contained in the Allocation Schedule.
If, at the end of such period, they are unable to resolve such disagreements,
then an independent accounting firm with no existing relationship with either
party that is mutually selected by Resorts and LVH (the “Auditor”) shall resolve
any remaining disagreements. The Auditor shall promptly deliver to Resorts and
LVH its determination in writing, which determination shall be (i) consistent
with either the position of Resorts or LVH or (ii) between the positions of
Resorts and LVH. The fees and expenses of the Auditor shall be paid one-half by
Resorts and one-half by LVH. The determination of the Auditor shall be final,
binding and conclusive for purposes of this Agreement. The date on which the
Allocation Schedule is agreed to in accordance with the provisions of this
Section 2 is hereinafter referred to as the Determination Date.

 

(f) Within ten (10) days of the Determination Date, the amount, which may be
payable by either Resorts or LVH, as the case may be, shall be paid to the
applicable party in cash by wire transfer of immediately available funds.

 

(g) In the event that either VC Agreement is terminated, Resorts or LVH, as the
case may be, shall have no responsibility for the cost of any benefits or
perquisites provided to Ribis by the other party after the effective date of
such termination under the Resorts VC Agreement or the LVH VC Agreement, as case
may be; provided, however, that Resorts or LVH, as the case may be, shall be
responsible for its respective pro-rata share of the cost of the benefits and
perquisites provided to Ribis prior the effective date of the termination of the
Resorts VC Agreement or the LVH VC Agreement, as the case may be.

 

- 2 -



--------------------------------------------------------------------------------

(h) Resorts and LVH may, but shall not be obligated to, agree upon an interim
allocation of the costs of Ribis’ benefits and perquisites under the VC
Agreements and a corresponding interim reimbursement for such costs, provided
the parties reconcile any such interim allocation annually in the Allocation
Schedule.

 

(i) All direct expenses incurred by Resorts under the Resorts VC Agreement, and
by LVH under the LVH VC Agreements, including obligations to reimburse Ribis for
travel and similar expenses, shall be paid directly by LVH or Resorts, as the
case may be.

 

Section 3. General Representations and Warranties. Each party hereto represents
and warrants to the other party that:

 

(a) it has full power and authority to enter into this Agreement;

 

(b) the execution, delivery and performance of this Agreement will not conflict
with, violate or result in a default under (with or without the giving of notice
or passage or time or both) such party’s organizational documents and bylaws (or
comparable documents) or other material agreements; and

 

(c) it has duly executed and delivered this Agreement, which constitutes the
valid and binding obligation of such party, enforceable against such party in
accordance with its terms.

 

Section 4. Governing Law. This Agreement shall be construed, performed and
enforced in accordance with, and governed by, the laws of the State of New York,
without giving effect to the conflicts of laws principles thereof that might
refer such interpretations to the laws of a different state or jurisdiction.

 

Section 5. Amendments and Waivers. This Agreement may not be amended, and none
of its provisions may be modified, except expressly by an instrument signed by
the parties hereto. No failure or delay of a party in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No waiver
by a party of any provision of this Agreement or consent to any departure
therefrom shall in any event be effective unless the same shall be in writing
and signed by such party, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.

 

Section 6. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes any and all other prior agreements and undertakings, both written and
oral, among the parties, or any of them, with respect to the subject matter
hereof.

 

Section 7. Notices. All written notices required under this Agreement shall be
given in writing and shall be deemed to have been given upon (i) transmitter’s
confirmation of a receipt of a facsimile transmission to the recipient’s
facsimile number last communicated to the transmitter, (ii) confirmed delivery
by a standard overnight carrier or when delivered by hand or (iii) the
expiration of five business days after the day when mailed by certified or
registered mail, postage prepaid, addressed in the case of (ii) and (iii) above
to the recipient thereof at its business address last communicated to the party
giving such notice.

 

- 3 -



--------------------------------------------------------------------------------

Section 8. No Third Party Beneficiaries. Nothing in this Agreement is intended
to confer any rights or remedies under or by reason of this Agreement on any
persons other than Resorts and LVH and their respective successors. Nothing in
this Agreement is intended to relieve or discharge the obligations or liability
of any third persons to Resorts or LVH. No provision of this Agreement shall
give any third persons any right of subrogation or action over or against
Resorts or LVH.

 

Section 9. Section and Paragraph Headings. The section and paragraph headings in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

Section 10. Legal Enforceability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
affecting the validity or enforceability of the remaining provisions hereof. Any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.

 

Section 11. Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall be considered one and the same agreement.

 

[Signature Page Follows]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

RESORTS INTERNATIONAL HOTEL AND

CASINO, INC.

By:

 

/s/ Audrey S. Oswell

--------------------------------------------------------------------------------

Name:

 

Audrey S. Oswell

Title:

 

President and Chief Executive Officer

COLONY RESORTS LVH ACQUISITIONS,

LLC

By:

 

/s/ Rodolfo Prieto

--------------------------------------------------------------------------------

Name:

 

Rodolfo Prieto

Title:

 

Chief Executive Officer and General Manager